Citation Nr: 1030681	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include status post discectomy with fusion at C5-
6, C6-7.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1989.

This appeal to the e Board of Veterans' Appeals (Board) arose 
from two RO rating decisions.

In May 2005, the RO denied service connection for a lumbar spine 
disability.  The Veteran filed a notice of disagreement (NOD) in 
November 2005, and the RO issued a SOC in March 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) in March 2007.

In August 2006, the RO granted the Veteran's request to reopen 
his claim for status post discectomy with fusion at C5-6, C6-7, 
but denied the underlying service connection claim, on the 
merits.  The Veteran filed a NOD in October 2006, and the RO 
issued a SOC in March 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9) in February 2008.

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  

In September 2008, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (C) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).

In an October 2008 decision, the Board also reopened the  claim 
involving status post diskectomy with fusion at C5-6, C6-7.  At 
that time, the Board also  remanded to the RO, via the Appeals 
Management Center (AMC) in Washington D.C., the underlying claim 
for service connection, along with the claim for service 
connection for a lumbar spine disability, for further 
development.  After accomplishing the requested actions, the AMC 
continued the denial of the Veteran's claims (as reflected in a 
May 2010 supplemental SOC (SSOC)), and returned the matters 
remaining on appeal to the Board for further appellate 
consideration. 

In June 2010, the Veteran submitted additional medical evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  This evidence is accepted for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2009).  

As alluded to above, the Veteran's claim for cervical spine 
disability was originally characterized as a claim for status 
post discectomy with fusion at C5-6, C6-7.  However, to give the 
Veteran every possible consideration, the Board has 
recharacterized this claim as reflected on the title page.

  
FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  No chronic cervical spine disability was  shown in service, 
and the most persuasive medical opinion to address whether the 
Veteran's current cervical spine disability is medically related 
to service weighs against the claim.

3.  Although the Veteran received isolated treatment for low back 
problems during service, a chronic low back disability was not 
shown in service or for many years thereafter; his assertions as 
to continuity of low back symptoms since service are not 
credible; and the most persuasive medical opinion to address 
whether his current lumbar spine disability is medically related 
to service weighs against the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine 
disability, to include status post discectomy with fusion at C5-
6, C6-7, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal  a March 2005 pre-rating letter  provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence in 
his possession pertinent to the claims on appeal ( consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The May 2005 and August 2006 RO rating decisions 
reflect the initial adjudication of the claim after issuance of 
the March 2005 letter.  

Post rating, an October 2008 letter provided the Veteran with 
general information pertaining to VA's  assignment of disability 
ratings and effective dates (in the event service connection is 
granted), as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of this letter, and the opportunity for the Veteran to respond, 
the May 2010 SSOC reflects readjudication of the claims.  Hence, 
the Veteran is not shown to be prejudiced by the timing of this 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.   Pertinent medical evidence associated 
with the claims file consists of VA medical records, private 
medical records, records from Winn Army Community Hospital 
(WACH), and the report of an April 2010 VA examination.  Also of 
record and considered in connection with the appeal is the 
transcript of the August 2008 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative on his behalf.  The Board notes that no further RO 
action, prior to appellate consideration of either claim, is 
required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal.  at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during active 
service, even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

A.  Cervical spine disability

Considering the claim in light of the governing legal authority, 
the Board finds service connection for status post discectomy 
with fusion at C5-6, C6-7 is not warranted.  

Service treatment records reflect that, in April 1970, the 
Veteran was seen by medical personnel for trauma to the left 
shoulder.  It was noted that he had injured the shoulder playing 
baseball.  Physical examination revealed mild limitation of 
motion and an X-ray of the shoulder was negative.    

A September 1992 WACH progress note reflects that the Veteran was 
complaining of numbness of the arms and pain in the right 
shoulder.  Physical examination revealed paresthesias of the 
right arm but good range of motion.  A subsequent September 1992 
cervical spine X-ray produced a diagnostic impression of abnormal 
curvature of the cervical spine with mild spondylosis centrally.  

An August 1996 WACH progress note indicates that the Veteran was 
complaining of tingling of the left arm for the past two years, 
which was getting worse.  A subsequent September 1996 CT scan 
then produced a diagnostic impression of large central disc 
protrusion at C5-6, proliferative changes of C6 at the inferior 
aspect of the endplate posteriorly decreasing the neural foramina 
of C6-7 bilaterally, and broad based disc bulge at C6-7 with 
decreased neural foramina.  

Following an October 2002 WACH MRI of the cervical spine, the  
diagnostic impression was  centrally herniated nucleus pulposus 
at C5-6 with significant cord compression.  

A January 2003 private hospital report reflects that the Veteran 
underwent C5-6 and C6-7 anterior cervical discectomy with 
allograft fusion and Stryker plate stabilization performed by Dr. 
L.  The preoperative and postoperative diagnosis was cervical 
myelopathy secondary to ruptured disc at C5-6 and C6-7.  

In an April 2003 letter, Dr. L noted that the Veteran began to 
develop numbness in his hands around 1992 and that this was 
likely the onset of the Veteran's spinal cord compression.  Dr. L 
indicated that the Veteran underwent an EMG at the time, which 
was unremarkable because it only tested for abnormalities of the 
peripheral nerves and not the spinal cord itself.  Dr. L also 
indicated that the Veteran continued to note a slow progression 
of numbness, increasing neck pain and pain in both arms, and then 
subsequently, his walking became unstable.  A cervical MRI was 
then performed, which demonstrated what appeared to be a fairly 
longstanding cord compression.  Dr. L opined that the Veteran's 
disorder of the cervical spine began somewhere around 1992 and 
that it should therefore be service connected.  

A June 2003 private operative note reflects that the Veteran 
underwent C4-5-6 and 7 decompressive cervical laminectomy, 
lateral mass screw and rod posterior stabilization from C4, C5 
and 6, and posterior autologous fusion at C4, 5 and 6.  The 
preoperative and postoperative diagnosis was cervical spinal 
stenosis secondary to spondylosis with spinal cord compression.  

In an October 2003 letter, Dr. L noted that he had reviewed some 
service treatment records provided to him by the Veteran.  He 
indicated that the Veteran suffered from a mild back sprain in 
March 1970, sustained trauma to the left shoulder in April 1970, 
complained of low back pain in August 1971, was treated for pain 
shooting from his front to his back in January 1987, and was seen 
for localized pain in the lumbosacral spine area with tight 
muscles in February 1988, resulting in a diagnosis of lumbosacral 
strain.  It was Dr. L's opinion that the Veteran experienced some 
problems with his back and shoulder as far back as March 1970.  

In a May 2005 letter, Dr. L. noted that he had previously 
dictated the October 2003 letter pertaining to the originating 
dates and chronic nature of the Veteran's back problems and that 
at that time he had reviewed the service treatment records from 
March and April 1970, August 1971 and January 1987.  Dr. L 
indicated that he believed that the Veteran's condition persisted 
rather than resolving and recurring.  It was his opinion that the 
back problems the Veteran was currently experiencing most likely 
did originate in the 1970s and 80s.  

During the August 2008 Board hearing, the Veteran testified that 
his arm starting locking up in 1970.  He indicated that he 
complained about the problem several times during service and was 
told that he had a strain.  He also indicated that it took from 
1970 to 2002 before a physician gave him an MRI and found out 
that he had cervical spine disc disease.  

An April 2010 private cervical spine MRI produced diagnostic 
impressions of extensive postoperative changes from C4 through 
C7, C3/C4 broad based posterior disk bulging and small 
central/left paracentral protrusion with mild overall canal 
stenosis and cord flattening, and moderate to severe bilateral 
foraminal narrowing C7/T1 due to spondylosis.  

On April 2010 VA spine examination, the Veteran reiterated that 
he began having problems with his neck in 1970 and indicated that 
he had neck pain throughout his period of active duty.  He also 
indicated that after separation in 1989, he was seen in 1992 at 
Fort Stewart for neck pain and was told that he had severe 
arthritis.  

The Veteran reported that he was currently having constant pain 
in his neck, which was centrally located and radiated down his 
back.  He also stated that he had numbness in both arms and 
hands.  The Veteran indicated that he used a walker and also wore 
a cervical brace at times.  He also indicated that he was 
unsteady and often fell.  He denied that any trauma occurred 
prior to the onset of his neck problems.  He noted that after his 
discharge from active duty, he worked initially as a dredger and 
Shoreman for about seven years but had not worked since 2002 due 
to his neck and back problems.  

Physical examination revealed that the Veteran walked with 
somewhat of a shuffling gait.  There was good alignment of the 
lower extremities both right and left.  There was mild kyphosis 
of the dorsal spine.  The Veteran walked and moved very slowly. 
Range of motion of the cervical spine was diminished.  There was 
some mild symmetrical wasting of muscles around the shoulder 
girdles.  There was decreased sensation in both the right and 
left hands on the palmar surface particularly, but also on the 
dorsum of all of the fingers and thumbs.  The Veteran noted that 
he was clumsy and dropped things and had trouble discerning keys 
and other objects.

The examiner diagnosed  degenerative arthritis of the cervical 
spine, moderately severe, post anterior and posterior cervical 
spine disectomy and fusion at C5-6 and C6-7, mild residual 
spasticity secondary to cervical myelopathy, and history of 
radiculopathy.

After reviewing the claims file, to include  the service 
treatment records and the outpatient treatment records and 
operative reports, the examiner opined that it was less likely 
than not that the Veteran's current cervical spine disability is 
a result of, or caused by, his period of active duty.  The 
examiner noted that this opinion was based on the review of the 
claims file and finding no entries during the Veteran's period of 
service indicative of any significant problem with the cervical 
spine.  

The foregoing evidence establishes that the Veteran has current 
cervical spine disability, diagnosed most recently  as 
degenerative arthritis, residual spasticity secondary to cervical 
myelopathy, status post discectomy and fusion and history of 
radiculopathy.  However, the evidence does not support a finding 
that such disability is related to service.  

Notably, the only indication from the service treatment records 
of any pathology in the area of the cervical spine is the April 
1970 report of the minor trauma to the Veteran's left shoulder 
from a baseball injury.  However, X-rays at time were negative 
and there are no subsequent treatment records tending to indicate 
that the Veteran experienced any chronic cervical spine 
problems.  Thus, no chronic cervical spine disability was shown 
in service.  There also is no evidence of cervical spine 
arthritis within the first post-service year.

Moreover, the persuasive  medical opinion evidence on the 
question of whether current cervical spine disability is related 
to service weighs against the claim.   .  As indicated,  after 
reviewing the claims file and examining the Veteran, the found 
that it was less likely than not that the such disability is a 
result of, or caused by, his period of active duty.  The Board  
finds that this opinion, which was supported by stated rationale, 
constitutes probative evidence on the medical nexus question.  
See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that 
the weight and probative value attached to medical opinions is 
within the province of the Board)

The Board notes that, while, in  his April 2003 letter, Dr. L 
indicated that the Veteran's cervical spine disability should be 
service connected, he also placed the date of onset of the 
disability as somewhere around 1992-some  three years after the 
Veteran's separation from service in 1989 (the precise date of 
which the physician was apparently unaware).  The Board points 
out that, as a medical opinion can be no better than the facts 
alleged by a veteran, an opinion based on an inaccurate (or, 
incomplete)  factual premise has no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993). 

The Board  has also considered whether the subsequent May 2005 
letter in which Dr. L indicated that the Veteran's "back 
problems" most likely originated during military service may 
have been referring to the Veteran's cervical spine problems, 
along with his lumbar spine problems.  However, because the  
word, "back" generally refers to the area below the 
neck/cervical spine (see e.g. STEDMAN'S MEDICAL DICTIONARY 180 
(27TH ed. 2000)) and because that Dr. L did not indicate in the 
May 2005 letter that he was revising the opinion earlier 
expressed in the April 2003 letter, it appears that  the May 2005 
letter does not refer to the cervical spine.  

However, even if the Board was to assume, arguendo, that t Dr. L. 
was referring to the cervical spine, as well, the Board still 
finds that the April 2010 VA examiner's opinion is more 
persuasive.  As indicated, the VA examiner provided a specific 
rationale for his finding (i.e. that there was no indication from 
the service medical records indicative of any significant problem 
with the cervical spine) whereas Dr. L simply noted a belief that 
the Veteran's "back" problems persisted from service to the 
present, rather than resolving and recurring, without providing 
any specific rationale for this belief.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits). 

The Board has also considered the Veteran's assertions that he 
has experienced persistent cervical spine-related symptomatology 
since service.  The Board acknowledges that he is competent to 
assert that he has experienced such continuity of symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be 
weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  As noted above, the April 2010 
VA physician (after reviewing the claims file and considering the 
Veteran's assertions) specifically found that the Veteran's 
cervical spine disability is less likely than not related to 
service duty and Dr. L specifically opined in April 2003 that the 
Veteran's cervical spine disability first became manifest in 
1992, three years after service.  Consequently, the Veteran's 
assertions as to continuity of symptomatology are outweighed by 
the probative medical opinion evidence on the question of medical 
nexus between any current disability and service.

In sum, the competent, probative evidence weighs against a 
finding that the Veteran's current cervical spine disability is 
medically related to service.   



B.  Lumbar spine disability

Considering the claim in light of the governing legal authority, 
the Board finds that service connection for lumbar spine 
disability is not warranted.  

Service treatment records reflect that the Veteran was seen by 
medical personnel on a number of occasions for low back pain.  A 
March 1970 progress note reflects that the Veteran complained of 
a three day history of sharp pain in the right upper quadrant 
when lifting heavy objects.  Physical examination of the lumbar 
spine revealed that the Veteran's pain was reproduced by 
extending the back under strain.  The Veteran was diagnosed with 
a very mild back strain.  An August 1971 progress note indicates 
that the Veteran was seen for a complaint of low back pain over 
the past week.  An X-ray of the lumbar spine was negative.  A 
January 1987 progress note reflects that the Veteran was 
experiencing pain shooting from his front, in the chest area, 
into his back.  A February 1988 progress note indicates that the 
Veteran was seen at an aid station for a complaint of low back 
pain without any history of trauma.  Physical examination 
revealed pain and tight muscles in the lumbosacral spinal area 
without any spasms.  The Veteran was diagnosed with a lumbosacral 
strain.  

A November 2002 WACH progress note includes a notation that the 
Veteran was suffering from a "back problem."  

Following a  September 2003 WACH lumbar spine X-ray, the  
diagnostic impression was  spinal stenosis with mild broad-based 
disc bulging at L4-5 disk level causing mild narrowing of the 
left neural foramen.  Similar findings were seen at L5-S1 with 
narrowing of the right neural foramen.  Mild degenerative changes 
of the apophyseal joints were also seen.    

A September 2003 progress note from Dr. L reflects that the 
Veteran had underwent a lumbar MRI.  The MRI revealed multilevel 
degenerative disc disease that was not that severe.  There was a 
little mild stenosis at L4-5 and a lateral disc herniation or 
lateral stenosis at L5-S1 on the right.  

As mentioned above, in the October 2003 letter, Dr. L, after 
reviewing the records of treatment and evaluation of low back 
problems during service, opined that the Veteran experienced some 
problems with his back as far back as March 1970.  

A February 2005 private operative report reflects that the 
Veteran underwent right L5 laminectomy and foraminotomy with L5-
S1 lumbar interbody fusion and L5-S1 posterolateral fusion.  The 
preoperative and postoperative diagnoses were right L5-S1 
spondylosis with foraminal compression and degenerative 
instability of L5-S1.   

As mentioned above, in a May 2005 letter, Dr. L. indicated that 
believed that the Veteran's back condition began in the 1970s and 
persisted, rather than resolving and recurring.  It was his 
opinion that the back problems the Veteran was currently 
experiencing most likely did originate in the 1970s and 80s.  

A September 2006 operative note reflects that the Veteran 
underwent L4-5 posterior lumbar interbody fusion, L4-5 posterior 
interbody cage stabilization, L4-5 and S1 posterior segmental 
instrumentation with rod and pedicle screws and L4-5 
posterolateral fusion.  The preoperative and postoperative 
diagnoses were L4-5 spondylolisthesis, L4-5 degenerative 
instability and L4-5 junctional instability adjacent to an 
existing posterior L5-S1 fusion.  

A March 2008 private progress note from Dr. L indicates that the 
physician reviewed the results of a lumbar MRI.  The lumbar MRI 
demonstrated postoperative changes at L4 through S1 and was 
otherwise normal.  Dr. L noted that the only abnormality was a 
protrusion to the right at L3-4 where there was some mild canal 
narrowing.  

During the August 2008 Board hearing, the Veteran indicated that 
all the discs in his back were either rupturing or "leaking 
down" and as a result his whole back was affected.  

Following an April 2010 private CT scan of the lumbar spine, the  
diagnostic impressions were mild to moderate overall central 
canal stenosis L3/L4 due to combination of broad based disk 
bulging, bulky ligamentum hypertrophy and mild retrolisthesis and 
postoperative changes to L4 to S1.  

During the April 2010 VA examination, the Veteran reported that 
he began having low back pain around 1970.  He thought that it 
started after a softball game in service.  He indicated that 
after being discharged from active duty he continued to have low 
back and leg pain.   He saw Dr. L for his back problems and 
eventually had surgery.  The Veteran reported that the low back 
pain was more or less centrally located but did hurt to the side 
at times and occasionally went down the right leg.  He did not 
have a back brace and stated that he had numbness in both feet.  

Physical examination of the thoracolumbar spine and lower 
extremities revealed reduced range of motion in all directions.  
The Veteran showed evidence of having some guarding and muscle 
spasms at the point in motion where his pain developed.  Lower 
extremity examination revealed that sensation was decreased in 
both the left and right foot on both the dorsum and plantar 
aspects from about the ankle level to the toes bilaterally.  
Rectal examination showed perianal sensation and weak volitional 
control and reflex contraction. 

The examiner diagnosed degenerative arthritis of the lumbosacral 
spine of moderate severity, post lumbar discectomy, decompression 
and fusion on two occasions at L5 to S2 and L4-5, and history of 
lumbar radiculopathy symptoms.  

After reviewing the claims file, including the service treatment 
records and the outpatient treatment records and operative 
reports, the examiner opined that it is less likely than not that 
the Veteran's current lumbar spine disability is a result of, or 
caused, by his period of active duty.  The examiner noted that 
this opinion was based on the review of the claims file and 
finding no entries during the Veteran's period of service 
indicative of any significant problem with the lumbar spine.

The foregoing evidence establishes that the Veteran has a current 
lumbar spine disability characterized by degenerative arthritis, 
status post lumbar discectomy, decompression and fusion, and a 
history of radiculopathy.  However, the evidence does not support 
a finding that such disability is related to service.  

Notably, the service treatment records show only isolated 
instances of low back problems, noted in March 1970, August 1971, 
January1987 and February 1988.  There is no indication from the 
records that the Veteran suffered any ongoing low back problems 
between August 1971 and January 1987 or between February 1988 and 
his separation from service one year later.  Thus, a chronic low 
back disability was not  shown in service.  

Post service, there is no evidence of any lumbar spine arthritis 
within the first post-service year.  Indeed, the first medical 
evidence of  any  low back pathology was not until 2002, 
approximately 13 years after the Veteran's separation from 
service.  The Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.   See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Further, t there are conflicting medical opinions on the question 
of whether there exists a nexus between the Veteran's service and 
his current lumbar spine disability.  The April 2010 VA examiner, 
after reviewing the claims file and examining the Veteran, found 
that it was less likely than not that the Veteran's current 
lumbar spine disability is related to service.  On the other 
hand, Dr. L, in his May 2005 letter, opined that the Veteran's 
current back problems most likely  originated during his military 
service.   

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri,  4 
Vet. App. at  470-71.

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. 
App. at  382.  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not 
be discounted solely because the examiner did not review the 
claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board notes that,  along with examining the Veteran, the VA 
examiner reviewed the entire claims file, to include the service 
treatment records, the post-service outpatient records and the 
opinions provided by Dr. L.  Also, the VA examiner provide a 
specific rationale for his finding, indicating a review of the 
service treatment records did not reveal that the Veteran 
experienced any significant problem with the lumbar spine during 
service.  In contrast, it appears that Dr. L simply reviewed the 
specific service treatment records documenting low back problems 
provided to him by the Veteran.  Also, Dr. L indicated a belief 
that the Veteran's "back" problems persisted from service to 
the present, rather than resolving and recurring, without 
providing any specific rationale for this belief.  Accordingly, 
the Board determines that the opinion of the VA examiner is more 
persuasive.   See Hernandez-Toyens, 11 Vet. App. at 382 (1998); 
Prejean, 13 Vet. App. 444, 448-49 (2000).   

The Veteran has also asserted that he experienced persistent 
lumbar spine symptomatology since service, which,  as noted 
above, he is competent to assert such continuity of 
symptomatology.  See Layno,  6 Vet. App. at  470; Grottveit, 5 
Vet. App. at  93.   As noted above, however, although the Veteran 
was seen by medical personnel for low back problems on a number 
of occasions during service, the record does not contain any post 
service medical documentation of low back problems until 2003, 
approximately 14 years after service.  As the Veteran was 
provided with significant medical evaluations for his cervical 
spine problems beginning as early as 1992, along with treatment 
for other medical problems, the Board presumes that had he also 
been experiencing problems with the lumbar spine, he would have 
reported them to treating medical personnel (just as he did in 
service) and that such reports would have been noted in the 
record.   Accordingly, in the absence of any such documentation  
prior to 2002, the Board does not find the Veteran's assertion of 
continuity of low back symptomatology credible.   

In sum, the competent, probative evidence weighs against a 
finding that the Veteran's current lumbar spine disability is 
medically related to service.   

C.  Both disabilities

In addition to the evidence discussed above, the Board notes 
that, as for any direct assertions by the Veteran and/or his 
representative that there exists a medical nexus between each 
claimed disability and service, such assertions provide no basis 
for allowance of either claim.  The matter of medical etiology 
upon which each claim turn is a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and his representative are 
not shown to be other than laypersons without  appropriate 
medical training and expertise, neither is competent to render a 
probative (persuasive) opinion on such a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for status post discectomy with fusion at 
C5-6, C6-7 and for lumbar spine disability must be denied.  In 
reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Service connection for cervical spine disability, to include 
status post discectomy with fusion at C5-6, C6-7, is denied.

Service connection for  lumbar spine disability is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


